          Case 1:20-cv-00873-LY Document 14 Filed 11/13/20 Page 1 of 1



                       iN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                                                             21U NOV 13    API Q:   59
                                  AUSTIN DIVISION

STOCKFOOD AMERICA, INC.,                     §
              PLAINTIFF,                     §
                                             §
V.                                           §     CIVIL NO.   1   :20-CV-873-LY
                                             §
DIXIECIGS LLC DBA NEW FREEDOM                §
VAPOR AND DORIS LANETTE                      §
YOAKLEY,                                     §
                DEFENDANTS.                  §

                                 ORDER CLOSING CASE

       Before the court is the above-styled and numbered cause. Plaintiff's Notice of Voluntary

Dismissal (Doc. #13), seeking dismissal with prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), was filed November 10, 2020.

       IT IS ORDERED that the case is hereby CLOSED.

       SIGNED this               day of November, 2020.




                                           UN TED STATES           ISTRICT JUDGE
